Mr. JUSTICE LEIGHTON, concurring in part and dissenting in part: It is axiomatic that when a defendant is charged and tried, but not convicted or sentenced, we do not have jurisdiction of that part of his case which was undisposed in the trial court. (People v. Hougas, 91 Ill. App.2d 246, 234 N.E.2d 63; 151.L.P. Criminal Law § 843 (1968).) Therefore, I agree that we cannot, as defendant requests, dismiss the three counts of the indictment to which he did not plead, on which he was not found guilty, and for which he was not sentenced. People v. Randall, 25 Ill.2d 431, 185 N.E.2d 146. However, I do not agree with the resolution my brethren in the majority make of the other issue in this appeal. The issue is whether defendant’s guilty plea was intelligently and understandingly made when the admonishment given him by the trial judge concerning the nature of the charge consisted of naming the offense twice. The record shows that the trial judge was told defendant was going to plead guilty. Supreme Court Rule 402 required that he be admonished concerning the consequences of his plea. The rule forbad the court from accepting the guilty plea without the trial judge first addressing the defendant personally in open court, informing him of and determining that he understood the nature of the charge. Supreme Court Rule 402(a)(1), Ill. Rev. Stat. 1971, ch. 110A, par. 402(a) (1). It is true that a copy of the indictment was furnished the defendant. But the record does not show that its contents were read either by or to him before his plea was accepted. No statement of the trial judge, the defense counsel or the prosecuting attorney told defendant what the State was claiming he had done. The only reference to the nature of the charge was the name of the offense, mentioned twice by the trial judge. Logically, the nature of the charge consists of two parts: (1) the act and intent (if any) required to constitute the crime, and (2) the alleged act or acts, together with the intent (if any) with, which the alleged act or acts were committed, which are attributed to the defendant in the particular case. (People v. Hudson, 7 Ill.App.3d 800, 802, 288 N.E.2d 533.) Neither of these parts, however, was explained to defendant in the admonishment he was given; and nothing else was said by anyone. Therefore, this case is distinguishable from People v. Krantz, 58 Ill.2d 187, 317 N.E.2d 559, where, without objection, the prosecuting attorney gave an open-court recital of the criminal conduct the State was going to prove. I think it is important to remember that when the defendant pled guilty, he waived several Federal constitutional rights. First, he surrendered his privilege against compulsory incrimination guaranteed him by the fifth amendment to the Constitution of the United States and made applicable to the states by reason of the fourteenth. (Malloy v. Hogan, (1964), 378 U.S. 1, 12 L.Ed.2d 653, 84 S.Ct. 1489.) Second, he surrendered his right to a trial by jury. (Duncan v. Louisiana (1968), 391 U.S. 145, 20 L.Ed.2d 491, 88 S.Ct. 1444.) Third, he surrendered his right to confront his accusers. (Pointer v. Texas (1965), 380 U.S. 400, 13 L.Ed.2d 923, 85 S.Ct. 1065.) Whether, at that time, he effectively waived these constitutional rights is to be determined by Federal, not State standards. (Douglas v. Alabama (1965), 380 U.S. 415, 422, 13 L.Ed.2d 934; 85 S.Ct. 1074.) The standards applicable to this case are the requirements for guilty pleas in State courts announced by the Supreme Court of the United States in Boykin v. Alabama (1969), 395 U.S. 238, 23 L.Ed.2d 274, 89 S.Ct. 1709. Supreme Court Rule 402 was adopted in this State to insure compliance with those requirements. (See Committee Comments, Ill. Ann. Stat. ch. 110A, § 402 (Smith-Hurd 1974 Supp.).) And in providing for compliance with Boykin, that rule mandates the admonishment of a defendant concerning the nature of the charge to which he pleads guilty. Despite these important constitutional considerations, the majority concludes that telling the defendant twice that he was charged with rape, the name of the offense to which he was pleading guilty, adequately admonished him concerning the nature of the charge. I cannot accept this conclusion. Hie admonishment of this defendant did not comply with the requirements of Boykin-, it did not obey the mandate of Supreme Court Rule 402(a)(1). People v. Horne, 21 Ill.App.3d 10, 314 N.E.2d 633; People v. Green, 12 Ill.App.3d 418, 299 N.E.2d 535. I say this with full knowledge that in a number of instances other appeUate court judges have said that telling a defendant the name of an offense admonishes him concerning the nature of the charge. These instances are People v. Carter, 107 Ill.App.2d 474, 246 N.E.2d 320; People v. Palmer, 1 Ill.App.3d 492, 274 N.E.2d 910; People v. Wright, 2 Ill.App. 3d 304, 275 N.E.2d 735; People v. Tennyson, 9 Ill.App.3d 329, 292 N.E. 2d 223, and People v. Bell, 17 Ill.App.3d 1077, 309 N.E.2d 238. It should be noticed, however, that Carter, Palmer and Wright were cases that did not involve application or construction of Supreme Court Rule 402(a) (1). Tennyson and Bell were unlike the case before us. In each, the record disclosed facts, other than the name of the offense, by which the defendant was told the nature of the charge. More recently, in People v. Reeves, 25 Ill.App.3d 674, 323 N.E.2d 794, it was said by the division of our court which decided Tennyson that “* e * the trial court’s reference to the crime of murder by name was sufficient to apprise the defendant of the nature of the crime charged.” (25 Ill.App.3d 674, 677.) However, the record in Reeves shows that before the plea of guilty was accepted, the facts underlying the charge were stated in the defendant’s presence as part of a stipulation into which the parties had entered. This was not done in the case we are reviewing. Here, the only reference to the nature of the charge was the name of the offense, stated twice, by the trial judge. I think it is unfortunate that the opinion of the majority elevates a dictum from distinguishable cases to a rule of law which, when applied by trial judges, will make a mockery of an important provision in Supreme Court Rule 402 and result in mass noncompliance with the requirements of Boykin. A defendant, in my view, is not adequately admonished concerning the nature of the charge to which he pleads guilty when he is only told the name of the offense the State claims he committed. As one who has spent a professional lifetime studying criminal law, practicing it, teaching it to intelligent students, and applying it to cases, I know that telling a defendant only the name of an offense does not tell him the nature of the charge against him. Therefore, it is my judgment that the trial judge erred in accepting defendant’s plea of guilty. That error, because of the constitutional rights involved, was prejudicial, not harmless. For these reasons, I respectfully dissent from that part of the majority’s opinion which holds that acceptance of defendant’s plea of guilty was not error, but if error, was harmless.